DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“first and second members” in claim 1,
“first and second lips extending out from a side surface of each of opposing sides of the housing” in claim 1 (note only two sides are shown and the lip is not on all four sides),
 “aligning the extension under the lip at each side of the second housing portion” in claim 1 (note only two sides are shown and the lip is not on all four sides),
“aligning the extension under the lip at each side of the second housing portion at an end proximate the hinge” in claim 1 (the lip and the extension is not shown anywhere close to an end proximate the hinge in any figures, in fact, Fig. 7A show the lip and the extension to be around the middle of the second housing portion),
“a sliding member to each of the opposing sides of the display panel” in claim 11,
“each of the lips extends from a side surface of the housing for a length of slightly less than the length of the display panel” in claim 12

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding member” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 10-13, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11, 16 and 18 all use the term “each of opposing sides” and/or “each side”. Note that the second housing portion and the display panel have multiple sides (four sides for a rectangle; see cropped Fig. 2A below),

    PNG
    media_image1.png
    461
    798
    media_image1.png
    Greyscale

It appears applicant only meant for “two sides” (such as shown in Figs. 2A, 2B where 48 are only on two sides). Further clarification is required. In order to examine this application, examiner will assume each side just mean two sides. Examiner recommends applicant to define all the sides.
Claims 3, 5 depends on claim 1.
Claims 11-13 depends on claim 10.
Claims 18-20 depends on claim 16.

Claim 1 also recites “…first and second lips extending out from a side surface of each of opposing sides of the housing”. This is confusing because there are actually two housing portions 14 and 16 in the housing 12. Based on previous prosecution and the drawing, it appears the limitation should be “…first and second lips extending out from a side surface of each of opposing sides of the second housing portion” instead.

Claim 1 recites “a display panel having first and second members” without explaining what the first and second members are used for. Later on, the claim introduces “the display panel having a base....an extension extending out from the base...” Based on previous prosecution, it appears that the first and second members might be the same as first and second sliding structures 48, and that the extension appears to be 49 and the base appears to be the same as 48, which are part of the sliding structures / members. Note that 49 is part of 48, so is the extension coming out from the first and second members?. Clarification is required.

Claim 1 also recites “…sliding the display panel to have the extension under the lip at the second housing portion end opposite the hinge.” There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume the limitation is “…sliding the display panel to have the extension under the lip at another end of the second housing portion opposite the hinge.” instead.

Claim 11 recites “…toward the housing side”.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume the limitation is “…toward each of the opposing sides of the housing” instead (this is based on claim 10). Note that term should be consistent in the claim to avoid confusion.

Claim Objections
Claims 5, 10, 11 are objected to because of the following informalities:  
Claim 5 recites “the display”, which should have been “the display panel” instead.
  Claim 10 recites “the display relative… the display to…”, which should have been “the display panel relative… the display panel to…” instead.

Claim 10 recites “…wherein the member is positioned…”, which should have been “wherein the extension member is positioned…” instead.

Claim 11 recites “…under the display towards…”, which should have been “…under the display panel towards…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,919,937; hereinafter “Kim”) in view of Bauer Jr. et al. (US 7,545,629; hereinafter “Bauer”).
Regarding claim 10 as best understood, Kim teaches a method (Fig. 2) for coupling a display panel (300, Fig. 2) in an information handling system (same as 600, Fig. 2), the method comprising: inserting an extension member (111, 112, 113, 121, 122, or 123, Fig. 2, 3) extending from each of opposing sides (110, 120, Fig. 3) of the display panel under a lip (same as 411, 412, 413, 421, 422, 423, Figs. 2, 4) formed in each of opposing sides (410, 420, Fig. 4) of a housing (400, Figs. 2, 4) of the information handling system, the extension member inserted at an end of a housing (see Fig. 2); sliding the display panel relative to the housing to engage each of the extension members under each of the lips; and coupling the display panel to the housing when the extension member is positioned under the lip (such as shown from Fig. 12 to Fig. 13, where 121-123 is shown to slide under the top lip of 421, 422, 423; also can refer to Figs. 7A, 10, 11) at another end of the housing opposite to the end (see cropped Fig. 2 below; note the extension will slide from one end to another end, toward right in Fig. 2).

    PNG
    media_image2.png
    411
    558
    media_image2.png
    Greyscale

Kim does not teach the end proximate a hinge coupled to the housing. However, Bauer teaches an end (bottom end of 220 in Fig. 2) proximate a hinge (hinge shown at bottom end of 220 in Fig. 2) to a housing (housing of 220, Fig. 2) of a laptop (200, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the end proximate a hinge coupled to the housing in Kim, as taught by Bauer, in order to utilize the display panel in a laptop and make it rotatable for different viewing angles.
Regarding claim 16 as best understood, Kim teaches a system (Fig. 2) for coupling a display panel (300, Fig. 2) to an information handling system (same as 600, Fig. 2), the system comprising: at least one extension member (111, 112, 113, 121, 122, and/or 123, Figs. 2, 3) extending out from  each of first and second opposing sides (110, 120, Fig. 3) of the display panel; and at least one lip (top lip of 411, 412, 413, 421, 422, 423, Figs. 2, 4) extending out from each of first and second opposing sides (410, 420, Fig. 4) of a housing (400, Figs. 2, 4) of the information handling system; wherein the at least one extension member extending out from each of the first and second opposing sides of the display panel slides under the lip at each of the first and second opposing sides of the housing to couple the display panel into position at the housing (such as shown from Fig. 12 to Fig. 13, where 121-123 is shown to slide under the top lip of 421, 422, 423; also can refer to Figs. 7A, 10, 11); and wherein the display panel couples to the housing by aligning the extension member under the lip at each side of the housing portion at an end of the housing (see Fig. 2) and sliding the display panel to have the extension under the lip at another end of the housing opposite the end (see cropped Fig. 2 below; note the extension will slide from one end to another end, toward right in Fig. 2).

    PNG
    media_image2.png
    411
    558
    media_image2.png
    Greyscale

Kim does not teach the end proximate a hinge coupled to the housing. However, Bauer teaches an end (bottom end of 220, Fig. 2) proximate a hinge (hinge shown at bottom end of 220 in Fig. 2) to a housing (housing of 220, Fig. 2) of a laptop (200, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the end proximate a hinge coupled to the housing in Kim, as taught by Bauer, in order to utilize the display panel in a laptop and make it rotatable for different viewing angles.

Claims 11, 12 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bauer, and further in view of Lee (US 8,670,226).
Regarding claim 11 as best understood, Kim in view of Bauer teaches the method of claim 10. Kim does not teach coupling a sliding member to each of the opposing sides of the display panel at a bottom surface of the display panel, the sliding member having the extension member extending out from under the display panel towards each of the opposing sides of the housing; and coupling a sliding surface at a bottom surface of the housing at each of the opposing sides of the display panel, the sliding surface aligned with the sliding members to provide a path along which the display panel slides. However, Lee teaches coupling a sliding member (10, Figs. 7, 8) to each of the opposing sides of a display panel (left and right side of 4) at a bottom surface (as shown in Figs. 7, 8) of the display panel, the sliding member having an extension member (same as 10 that extends out from 4) extending out from under the display panel towards each of the opposing sides of a housing (see opposing sides of 2+1, Fig. 8); and coupling a sliding surface (surface of 2+1 contacting 10 in Fig. 8) at a bottom surface (surface on 1) of the housing at each of the opposing sides of the display panel, the sliding surface aligned with the sliding members to provide a path along which the display panel slides (as shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coupling a sliding member to each of the opposing sides of the display panel at a bottom surface of the display panel, the sliding member having the extension member extending out from under the display panel towards each of the opposing sides of the housing; and coupling a sliding surface at a bottom surface of the housing at each of the opposing sides of the display panel, the sliding surface aligned with the sliding members to provide a path along which the display panel slides in Kim in view of Bauer, as taught by Lee, in order to elevate and support the display panel from the bottom side of the display for easy installation.
Regarding claim 12, Kim in view of Bauer and Lee teaches the method of claim 11. The modified Kim does not teach wherein: each of the sliding members comprises an L-shape disposed at a bottom corner of the display panel and having a length of slightly less than a length of the display panel; and each of the lips extends from a side surface of the housing for a length of slightly less than the length of the display panel. However, Lee teaches each of sliding members (30, Figs. 12, 13) comprises an L-shape (30 is L-shaped as shown in Figs. 12, 13) disposed at a bottom corner of a display panel (left and right bottom corner of 4, Fig. 3) and having a length of less than a length of the display panel (as shown in Fig. 13); and each of the lips extends from a side surface of housing (side surface 1+2, Fig. 8) for a length of less than the length of the display panel (inherent in order to fix 4 inside 1+2 in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the sliding members comprises an L-shape disposed at a bottom corner of the display panel and having a length of slightly less than a length of the display panel; and each of the lips extends from a side surface of the housing for a length of slightly less than the length of the display panel in Kim in view of Bauer and Lee, as taught by Lee, in order to prevent the display panel from being broken and separated when the information handling system falls down.
	The modified Kim above does not teach the length of the L-shape is slightly less than the length of the display panel; the length of the lips is slightly less than the length of the display panel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the L-shape is slightly less than the length of the display panel; the length of the lips is slightly less than the length of the display panel in Kim in view of Bauer and Lee, since a change in length is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, the length can be slightly less than the display panel to provide a more stable sliding motion when install the display panel into the housing, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 18, Kim in view of Bauer teaches the system of claim 16. Kim does not teach wherein the at least one extension member comprises an L-shape coupled to a bottom corner on each of the opposing sides of the display panel. However, Lee teaches at least one extension member comprises an L-shape (30 is L-shaped as shown in Figs. 12, 13) coupled to a bottom corner on each opposing sides (left and right bottom corner of 4, Fig. 13) of a display panel (4, Figs. 12, 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one extension member comprises an L-shape coupled to a bottom corner on each of the opposing sides of the display panel in Kim in view of Bauer, as taught by Lee, in order to prevent the display panel from being broken and separated when the system falls down.
Regarding claim 19, Kim in view of Bauer and Lee teaches the system of claim 18, and the modified Kim teaches a sliding surface (sliding surface at 422b, Fig. 9; see arrow for sliding motion in Fig. 10) coupled to a housing bottom surface (450, Figs. 9, 10) and aligned to provide a sliding surface at a lower side of the L-shape (L-shape taught by Lee above; note the sliding surface is lower side of L-shape) as the display panel slides into the housing (slides shown from Fig. 10 to Fig. 11 or from Fig. 12 to Fig. 13).
Regarding claim 20, Kim in view of Bauer teaches the system of claim 16. Kim does not explicitly teach wherein the at least one extension member comprises a metallic member extending out from a metallic housing of the display panel. However, Lee teaches at least one extension member comprises a metallic member (col. 1, ln. 65~col. 2, ln. 7: “…latching member made of a metal material…”) extending out from a housing (outer housing/frame of 4, Figs. 1 and 2) of a display panel (4, Figs. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one extension member comprises a metallic member extending out from a housing of the display in Kim in view of Bauer, as taught by Lee, in order to prevent from breakage if the display panel is dropped.
The modified Kim above does not teach the housing is a metallic housing. However, similar to the teaching above by Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing is a metallic housing in Kim in view of Bauer and Lee, since selecting a known material to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, making the house metallic can prevent from breakage if the display panel is dropped, which yields predictable results to one of ordinary skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bauer, Lee and further in view of Nagata et al. (US 2003/0103170; hereinafter “Nagata”).
	Regarding claim 13, Kim in view of Bauer and Lee teaches the method of claim 12. Kim does not teach coupling the display panel further comprises coupling a screw through the display panel into the housing after the display panel slides to the end of the housing opposite the hinge. However, Nagata teaches coupling a screw (screws inserted at 9 and 14 in Fig. 6) through a display panel (11, Fig. 6) into a housing (12, Fig. 6) after the display panel slides to an end of the housing (see arrow for sliding direction in Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coupling the display panel further comprises coupling a screw through the display panel into the housing after the display panel slides to the end of the housing opposite the hinge in Kim in view of Bauer and Lee, as taught by Nagata, in order to secure the display panel after installing to the housing and prevent from movement.

Allowable Subject Matter
Claims 1, 3 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5, 10-13, 16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841